ON STATE'S MOTION FOR REHEARING.
KRUEGER, Judge.
At a former day of the preceding term of this court, we reversed the judgment of conviction and remanded the case because the testimony of the accomplice witnesses upon whom the State relied for a conviction was not sufficiently corroborated. The State, by and through its District Attorney, has filed an able motion for a rehearing in which he takes issue with the court upon the question of the want of any evidence corroborating the testimony of the accomplice upon material matters establishing the offense charged. We have again reviewed the record in the light of the State’s motion and see no reason for receding from the conclusion expressed in our original opinion. Where is there any corroboration of the testimony of the two negro boys who committed the theft that appellant received the property from them? The officer who recovered the property undertook to testify as to what appellant told him which led to the recovery thereof, but the court, upon objection of the appellant, would not permit him to do so. As a result of such ruling the State was deprived of that testimony. We said in the original opinion and reiterate it here that the court was wrong in its ruling. See Kyle v. State, 217 S. W. 943; Hughes v. State, 218 S. W. 1048; Elliott v. State, 203 S. W. 766; Torrence v. State, 212 S. W. 957.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.